Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated January 21, 2010 (including amendments thereto) with respect to the Common Stock of Denny’s Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement.The undersigned acknowledge that each shall be responsible for the timely filing of any amendments to such Statement, and for the completeness and accuracy of the information concerning him or it contained in such Statement and any amendments thereto, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: January 21, 2010 OAK STREET CAPITAL MASTER FUND, LTD. By: Oak Street Capital Management, LLC Investment Manager By: /s/ David Makula David Makula Managing Member OAK STREET CAPITAL MANAGEMENT, LLC By: /s/ David Makula David Makula Managing Member /s/ David Makula DAVID MAKULA /s/ Patrick Walsh PATRICK WALSH SOUNDPOST CAPITAL, LP By: Soundpost Advisors, LLC General Partner By: /s/ Jaime Lester Jaime Lester Managing Member SOUNDPOST CAPITAL OFFSHORE, LTD. By: Soundpost Partners, LP Investment Manager By: Soundpost Investments, LLC General Partner By: /s/ Jaime Lester Jaime Lester Managing Member SOUNDPOST ADVISORS, LLC By: /s/ Jaime Lester Jaime Lester Managing Member SOUNDPOST PARTNERS, LP By: Soundpost Investments, LLC General Partner By: /s/ Jaime Lester Jaime Lester Managing Member SOUNDPOST INVESTMENTS, LLC By: /s/ Jaime Lester Jaime Lester Managing Member /s/ Jaime Lester JAIME LESTER LYRICAL OPPORTUNITY PARTNERS II, L.P. By: Lyrical Opportunity Partners II GP, L.P. General Partner By: Lyrical Corp III, LLC General Partner By: /s/ Jeffrey Keswin Jeffrey Keswin Managing Member LYRICAL OPPORTUNITY PARTNERS II, LTD. By: Lyrical Partners, L.P. Investment Manager By: Lyrical Corp I, LLC General Partner By: /s/ Jeffrey Keswin Jeffrey Keswin Managing Member LYRICAL OPPORTUNITY PARTNERS II GP, L.P. By: Lyrical Corp III, LLC General Partner By: /s/ Jeffrey Keswin Jeffrey Keswin Managing Member LYRICAL CORP III, LLC By: /s/ Jeffrey Keswin Jeffrey Keswin Managing Member LYRICAL PARTNERS, L.P. By: Lyrical Corp I, LLC General Partner By: /s/ Jeffrey Keswin Jeffrey Keswin Managing Member LYRICAL CORP I, LLC By: /s/ Jeffrey Keswin Jeffrey Keswin Managing Member /s/ Jeffrey Keswin JEFFREY KESWIN
